DETAILED ACTION
The communication dated 6/9/2021 has been entered and fully considered.
Claims 25-26 and 33 were amended. Claims 38-42 were added. Claims 1-42 are currently pending. Claims 1-24, 27-28, and 34-35 were withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 4/9/2021, with respect to claims 25-26 and 31
Applicant’s arguments, see pages 12-13, filed 4/9/2021, with respect to claims 29-30 have been fully considered and are persuasive.  The dependency objections of claims 29-30 have been withdrawn.

Election/Restrictions
The restriction requirement among Groups I-III and Species Groups I(a)-I(c), as set forth in the Office action mailed on 12/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/10/2020 is partially withdrawn.  Claims 27-28 and 34-35, directed to species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-24, directed to inventions remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 1-24 directed to inventions non-elected without traverse.  Accordingly, claims 1-24 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael P.F. Phelps, Reg. No. 48,654, on 6/15/2021.

The application has been amended as follows:
Claims 1-24 and 38-42 are to be canceled.

Allowable Subject Matter
Claims 25-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 25, Herrera et al. U.S. Publication 2015/0013075, the closest prior art, differs from the instant claims in failing to teach subsequent to performing the first washing cycle, receiving a selection of a second washing cycle at the user input, and performing the second washing cycle in the unit dose package operation mode without 
Claims 26-31 are allowed as they are dependent upon allowed claim 25.
As for claim 32, Herrera et al. U.S. Publication 2015/0013075, the closest prior art, differs from the instant claims in failing to teach receiving a selection at a user input to change a washing cycle to an exempt washing cycle; temporarily deactivating the unit dose package operation mode and activating the default detergent operation mode; performing the exempt washing cycle in the default detergent operation mode; automatically activating the unit dose package operation mode and deactivating the default detergent mode upon one or more of: terminating the exempt washing cycle, or receiving a selection at the user input to change to a washing cycle that is not an exempt washing cycle. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Herrera as claimed.
Claims 33-37 are allowed as they are dependent upon allowed claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.